ACCEPTED
                                                                               14-14-00528-CV
                                                               FOURTEENTH COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                          6/1/2015 10:49:52 AM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK



                   NO. 14-14-00528-CV
                                                               FILED IN
                                                        14th COURT OF APPEALS
                                                            HOUSTON, TEXAS
                  In the Court of Appeals               6/1/2015 10:49:52 AM
                                                        CHRISTOPHER A. PRINE
            Fourteenth Judicial District of Texas                Clerk

                      Houston, Texas
                   ________________________________

                HO & HUANG PROPERTIES, L.P., and
                 SW PARKWAY MANAGEMENT, INC.,
                                          Appellants.
                              v.

 PARKWAY DENTAL ASSOCIATES, P.A., POORANG PAHLAVAN,
       H. TRAM NGUYEN and SHANNON PRESLEY,
                                     Appellees,



    MOTION TO DISMISS APPEAL BASED ON ORDER OF THE
             COURT DATED JANUARY 22, 2015


TO THE FOURTEENTH COURT OF APPEALS:

     Appellees Parkway Dental Associates, P.A., Poorang Pahlavan, H.

Tram Nguyen and Shannon Presley move this Court to dismiss this appeal

based on this Court’s Order dated January 22, 2015, and in support thereof

Appellees respectfully state as follows:

     1.    On November 25, 2014 this Court issued an order abating this

appeal and directing the trial court to conduct a hearing to determine the
reason for failure to file the reporter’s record. No hearing was conducted.

Instead, On January 13, 2015 the court reporter, Michelle Tucker, requested

an extension of time to file the reporter’s record until February 27, 2015. The

request stated the extension was not opposed by the parties.

      2.      The extension of time was granted, the Order of November 25,

2014 was withdrawn, the appeal was reinstated and the reporter’s record was

ordered due February 27, 2015. The Court further stated that no extensions

would be entertained absent exceptional circumstances.

      3.      However, there have been no exceptional circumstances and

there has apparently been no further activity concerning the preparation of the

reporter’s record after the passage of more than 120 days since the Court’s

last Order.

      4.      Movants can only infer that Appellants no longer seek to continue

to prosecute this appeal. This appeal has already been through the full

appellate process once and as the saying goes, “justice delayed is justice

denied.” Movants seek for this to be over.

      WHEREFORE, Movants respectfully request this Court to dismiss the

appeal and for all other relief to which they may be entitled.
Dated: June 1, 2015                      Respectfully submitted,

                                            /s/ David A. Carp
                                         David A. Carp
                                         TBN: 03836500
                                         Herzog & Carp
                                         P. O. Box 218845
                                         Houston, Texas 77218-8845
                                         713.781.7500     Phone
                                         713.781.4797     Fax
                                         dcarp@hcmlegal.com

                                         ATTORNEY FOR APPELLEES



                       CERTIFICATE OF SERVICE

      I hereby certify that on June 1, 2015 a true and correct copy of the
foregoing Motion was e-filed with the clerk of the Fourteenth Court of Appeals
and e-served on the following counsel of record:

     Stephen Ray Smith, Esq.
     Stephen H. Cagle, Jr., Esq.
     Christian Smith & Jewell, LLP
     2302 Fannin, Suite 500
     Houston, TX 77002

     Attorneys for Appellants
     Ho & Huang Properties and
     SW Parkway Management, Inc.

                                            /s/ David A. Carp
                                               David Carp